          Case 1:19-cv-07708-VSB Document 17 Filed 09/12/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 48th RESTAURANT ASSOCIATES, LLC,

                Plaintiff,

 v.                                                         Civil Action No. 1:19-cv-07708-VSB

 AVRA HOSPITALITY, LLC,                                     NOTICE OF MOTION TO
 ANDREW CHAFOULIAS, and                                     DISMISS PLAINTIFF’S
 MIKI RADOVANOVIC                                           COMPLAINT

                Defendants.



       PLEASE TAKE NOTICE that upon the upon the accompanying Defendants Avra

Hospitality, LLC, Andrew Chafoulias and Miki Radovanovic’s Memorandum of Law in Support

of their Motion to Dismiss, and all the papers and proceedings previously had herein, Defendants

Avra Hospitality, LLC, Andrew Chafoulias and Miki Radovanovic (collectively, “Defendants”),

by their attorneys, Stokes Wagner, ALC, will move this Court before the Honorable Vernon S.

Broderick, at the Thurgood Marshall United States Courthouse, Southern District of New York,

40 Foley Square, Courtroom 518, New York, New York 10007, on a date and time to be designated

by the Court, for an Order, pursuant to Fed. R. Civ. P. 12(b)(2), to dismiss Plaintiff’s Complaint

against the Defendants in the entirety for lack of personal jurisdiction and Fed. R. Civ. P. 12(b)(3)

for improper venue, along with such other and further relief as the Court may deem just and proper.

       PLEASE TAKE FURTHER NOTICE that, pursuant to Rule 6.1 of the Local Rules of

the United States District Courts for the Southern and Eastern Districts of New York, Plaintiff

shall serve and file any opposing affidavits and opposing memoranda within fourteen (14) days of

service of the Defendants’ Motion to Dismiss Plaintiff’s Complaint, and the Defendants shall serve
          Case 1:19-cv-07708-VSB Document 17 Filed 09/12/19 Page 2 of 3



and file reply affidavits and memoranda of law within seven (7) days after service of the answering

papers.




Dated: Ithaca, New York
       September 12, 2019

                                                    STOKES WAGNER, ALC

                                                    By:_ /s/ Hayden Pace_________
                                                       Hayden R. Pace
                                                       New York Bar No. HP4031
                                                       hpace@stokeswagner.com
                                                       903 Hanshaw Road
                                                       Ithaca, New York 14850
                                                       (607) 257-5165 – Telephone

                                                       Attorneys for Defendant




                                                2
         Case 1:19-cv-07708-VSB Document 17 Filed 09/12/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on this day I electronically filed the foregoing “Notice of Motion to

Dismiss Plaintiff’s Complaint” with the Clerk of the Court using the CM/ECF system which will

automatically send e-mail notification of such filing to the following counsel of record:


                              Joshua Avram Weigensberg, Esq.
                              Ryan Klarberg, Esq.
                              William J. Thomashower, Esq.
                              PRYOR CASHMAN LLP
                              7 Times Square
                              New York, New York 10036




       This 12th day of September, 2019.


                                                     STOKES WAGNER, ALC

                                                     By:_ /s/ Hayden Pace__
                                                        Hayden R. Pace
                                                        New York Bar No. HP4031
                                                        hpace@stokeswagner.com
                                                        903 Hanshaw Road
                                                        Ithaca, New York 14850
                                                        (607) 257-5165 – Telephone

                                                        Attorneys for Defendants




                                                 3
